          Case 2:18-cv-00515-DGC Document 26 Filed 06/01/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Gerald M. Calmese,                                  No. CV-18-00515-PHX-DGC (JFM)
10                      Petitioner,                       ORDER
11    v.
12    David Shinn, Director of the Arizona
      Department of Corrections; and Mark
13    Brnovich, Attorney General of the State of
      Arizona,
14
                        Respondents.
15
16
17            Petitioner Gerald Calmese is confined in Arizona state prison. He filed a petition
18   for a writ of habeas corpus under 28 U.S.C. § 2254. Doc. 1. Magistrate Judge James
19   Metcalf has issued a report recommending that Petitioner’s remaining grounds for relief be
20   denied and dismissed with prejudice. Doc. 24. Petitioner objects. Doc. 25. For reasons
21   stated below, the Court will accept the R&R and deny relief to Petitioner.
22   I.       Background.
23            Petitioner was indicted in state court for fraudulent schemes and artifices (Count 1),
24   theft of a credit card or obtaining a credit card by fraudulent means (Counts 2-4, 6-8), and
25   taking the identify of another (Count 5). A jury found Petitioner guilty on all counts except
26   Count 2. See Doc. 24 at 1-2. Petitioner was sentenced to an effective prison term of 20
27   years. Id. at 2.
28
       Case 2:18-cv-00515-DGC Document 26 Filed 06/01/20 Page 2 of 7



 1            Petitioner asserted six grounds for relief in his federal habeas petition: (1) the trial
 2   court erred by denying his motion for acquittal on Count 1 based on insufficient evidence;
 3   (2) the indictment was defective and duplicitous; (3) Petitioner’s Fifth Amendment due
 4   process rights were violated as to Counts 1, 2, and 8; (4) no subject matter jurisdiction
 5   existed for the state court’s application of procedural rules governing special action
 6   proceedings; (5) ineffective assistance of trial and appellate counsel; and (6) Petitioner’s
 7   right to a fair trial was violated because of juror bias. Doc. 1 at 6-17.
 8            On April 1, 2019, Magistrate Judge Bridget Bade issued a report recommending that
 9   each ground for relief be denied as procedurally defaulted or time barred under the one-year
10   limitations period set forth in the Antiterrorism and Effective Death Penalty Act
11   (“AEDPA”), 28 U.S.C. § 2244(d). Doc. 15. The Court accepted the recommendation in
12   part, finding that the claims asserted in Grounds 1-4 and 6 are procedurally defaulted, but
13   that the petition was timely filed and Petitioner fairly presented his ineffective assistance
14   of counsel claims to the state court. Doc. 17. The Court referred the case to a magistrate
15   judge for consideration of the claims asserted in Ground 5 on the merits. Id. at 6.
16            The matter was randomly assigned to Judge Metcalf because Judge Bade had been
17   elevated to the Ninth Circuit Court of Appeals. Doc. 18. Judge Metcalf directed the parties
18   to file supplemental briefing on Ground 5, and liberally construed it as asserting the
19   following individual claims of ineffective assistance of counsel:
20         • 5A – ineffective trial counsel in failing to mount a defense;
21         • 5B – ineffective trial counsel in failing to investigate the prosecution’s evidence;
22         • 5C – ineffective trial counsel in failing to interview witnesses; and
23         • 5D-5H – ineffective appellate counsel in failing to assert the claims in Grounds 1-4
24            and Ground 6.
25   Doc. 19.
26   II.      Judge Metcalf’s R&R.
27             Judge Metcalf issued a 37-page R&R that thoroughly considers each claim in
28   Ground 5. Doc. 24. Judge Metcalf reached the following conclusions: (1) Ground 5A


                                                    -2-
       Case 2:18-cv-00515-DGC Document 26 Filed 06/01/20 Page 3 of 7



 1   lacks merit because trial counsel did not fail to mount a defense or subject the prosecution’s
 2   case to meaningful adversarial testing; (2) Petitioner’s assertion in Ground 5B that trial
 3   counsel failed to investigate the prosecution’s evidence and grand jury testimony regarding
 4   his confession is conclusory and without merit; (3) Ground 5C fails because Petitioner
 5   identifies no specific witnesses who were not interviewed and does not show how
 6   interviewing additional witnesses would have altered the outcome of the trial;
 7   (4) Ground 5D lacks merit because appellate counsel raised the claim of insufficient
 8   evidence, and the Arizona Court of Appeals rejected it on the merits; (5) Ground 5E(1) –
 9   appellate counsel’s alleged failure to argue that the indictment was defective – is
10   procedurally defaulted, and Ground 5E(2) – appellate counsel’s alleged failure to argue
11   that the indictment violated double jeopardy – is without merit; (6) Ground 5F – appellate
12   counsel’s alleged failure to present Petitioner’s claim in Ground 3 that he was denied due
13   process when he was convicted with insufficient evidence on Counts 1, 2 and 8 – is
14   procedurally defaulted; and (7) Grounds 5G and 5H – the state court’s lack of subject
15   matter jurisdiction and juror bias – are not colorable. Id. at 8-35.
16          In summary, Judge Metcalf found that Grounds 5A-D and Grounds 5E(2), 5G,
17   and 5H are without merit and must be denied, and Grounds 5E(1) and 5F are procedurally
18   defaulted and must be dismissed with prejudice. Id. at 35. With respect to the claims
19   addressed on the merits, Judge Metcalf concluded that Petitioner has failed to show that
20   any state court ruling was contrary to or an unreasonable application of Supreme Court
21   precedent. See 28 U.S.C. § 2254(d)(1).
22   III.   Standard of Review.
23          This Court “may accept, reject, or modify, in whole or in part, the findings or
24   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court “must
25   review the magistrate judge’s findings and recommendations de novo if objection is made,
26   but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
27   (en banc). The Court is not required to conduct “any review at all . . . of any issue that is
28


                                                 -3-
      Case 2:18-cv-00515-DGC Document 26 Filed 06/01/20 Page 4 of 7



 1   not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also 28
 2   U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).
 3   IV.    Petitioner’s Objections.
 4          Petitioner asserts several specific objections to the R&R. None has merit.
 5          Petitioner objects to pages 5 through 7 of the R&R wherein Judge Metcalf sets forth
 6   the applicable law governing federal habeas relief under 28 U.S.C. § 2254. Doc. 25 at 2;
 7   see Doc. 24 at 5 (“While the purpose of a federal habeas proceeding is to search for
 8   violations of federal law, in the context of a prisoner ‘in custody pursuant to the judgment
 9   a State court,’ 28 U.S.C. § 2254(d) and (e), not every error justifies relief.”). Petitioner
10   asserts that this law does not apply to him, citing Strickland v. Washington, 466 U.S. 668
11   (1984), and Williams v. Taylor, 529 U.S. 362 (2000). Doc. 25 at 2.
12          As Judge Metcalf explained, claims of ineffective assistance of counsel are analyzed
13   pursuant to Strickland. See Doc. 24 at 7. In order to prevail on such a claim, Petitioner
14   must show: (1) deficient performance – that counsel’s representation fell below the
15   objective standard for reasonableness; and (2) prejudice – there is a reasonable probability
16   that, but for counsel’s unprofessional errors, the result of the proceeding would have been
17   different. Id. (citing Strickland, 466 U.S. at 687-88). In Williams, the Supreme Court made
18   clear that the AEDPA placed a new constraint on the power of a federal court to grant a
19   state prisoner’s habeas petition with respect to claims adjudicated on the merits in state
20   court, limiting issuance of the writ to circumstances in which one of two conditions is
21   satisfied: the state-court adjudication resulted in a decision that (1) “was contrary to clearly
22   established Federal law, as determined by the Supreme Court of the United States,” or
23   (2) “involved an unreasonable application of clearly established Federal law, as determined
24   by the Supreme Court of the United States.” 529 U.S. at 402-13 (quoting 28 U.S.C.
25   § 2254(d)(1)).
26          The purpose of Petitioner’s citation to Strickland and Williams is unclear, but he
27   clearly has not shown that Judge Metcalf erred in setting forth and applying the standard
28   for federal habeas relief under 28 U.S.C. § 2254(d). Petitioner disagrees with the R&R


                                                  -4-
      Case 2:18-cv-00515-DGC Document 26 Filed 06/01/20 Page 5 of 7



 1   regarding the meaning of “contrary to” and “unreasonable” in 28 U.S.C. § 2254(d)(1),
 2   asserting that the terms include a finding that the state court decision was simply “wrong.”
 3   Doc. 25 at 3. But “the AEDPA standard is ‘highly deferential’ and ‘demands that state-
 4   court decisions be given the benefit of the doubt.’” Christian v. Frank, 595 F.3d 1076,
 5   1081 (9th Cir. 2010) (quoting Woodford v. Visciotti, 537 U.S. 19, 24 (2002)). “A federal
 6   court may second-guess a state court decision only if it determines that ‘the state court was
 7   not merely wrong, but actually unreasonable.’” Id. (quoting Taylor v. Maddox, 366 F.3d
 8   992, 999 (9th Cir. 2004)). Petitioner has not shown that Judge Metcalf erred in his
 9   application of the federal habeas standard under 28 U.S.C. § 2254(d)(1).
10          Petitioner objects to Judge Metcalf’s reliance on Walker v. Martin, 562 U.S. 307
11   (2011), which held that “absent showings of ‘cause’ and ‘prejudice,’ federal habeas relief
12   will be unavailable when (1) ‘a state court has declined to address a prisoner’s federal
13   claims because the prisoner had failed to meet a state procedural requirement,’ and (2) ‘the
14   state judgment rests on independent and adequate state procedural grounds.’” 562 U.S.
15   at 316 (citations omitted); see Doc. 24 at 21. Petitioner asserts that the state procedural
16   ground must be “clear and consistently applied, and well-established at the time of the
17   petitioner’s default.” Doc. 25 at 8. But Petitioner fails to show that any state procedural
18   ground applied in his case is unclear or has not been consistently applied by state courts.
19          Petitioner further objects to Judge Metcalf’s conclusion that, based on the parties’
20   supplemental briefing, Grounds 5E(1) and 5F are procedurally defaulted. Doc. 25 at 9-11;
21   see Doc. 24 at 20-25, 29-31. Petitioner cites certain exhibits to Respondents’ answer and
22   asserts that these claims for relief were fairly presented to the state court, but does not
23   explain why this is so.      Nor does Petitioner address Judge Metcalf’s analysis on
24   Grounds 5E(1) and 5F. Petitioner’s bald assertion that Judge Metcalf’s conclusions are
25   “false” is not a proper objection to the R&R. Doc. 25 at 9. Under Rule 72, objections must
26   be “specific . . . to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2);
27   see 28 U.S.C. § 636(b)(1). An obvious purpose of this requirement is judicial economy – to
28   permit magistrate judges to hear and resolve matters not objectionable to the parties. See


                                                 -5-
      Case 2:18-cv-00515-DGC Document 26 Filed 06/01/20 Page 6 of 7



 1   Thomas, 474 U.S. at 149. Because de novo review of the entire R&R would defeat the
 2   efficiencies intended by Congress, a general objection “has the same effect as would a
 3   failure to object.” Warling v. Ryan, No. CV 12-01396-PHX-DGC, 2013 WL 5276367,
 4   at *2 (D. Ariz. Sept. 19, 2013). Because Petitioner presents no specific objection to the
 5   R&R’s procedural bar analysis, the Court will adopt it without further discussion. See
 6   Reyna-Tapia, 328 F.3d at 1121; Thomas N. Panasewicz v. Carla Hacker-Agnew, No. CV-
 7   19-00401-PHX-ROS, 2020 WL 2615995, at *1 (D. Ariz. May 22, 2020) (“[T]he Court
 8   need not conduct . . . a review of any portion of the R&R where there are no objections or
 9   where the objections are ‘general and non-specific.’”); Markland v. Ryan, No. CV-14-
10   02563-PHX-SMM, 2018 WL 1382525, at *1 (D. Ariz. Mar. 19, 2018) (“An ineffective
11   general objection has the same effect as a failure to object.”)).
12          Petitioner asserts that he can make out a claim of ineffective assistance of counsel
13   under Strickland, that the indictment was insufficient as a matter of law, and that he was
14   convicted on insufficient evidence. Doc. 25 at 11-14. Again, however, Petitioner fails to
15   specifically object to R&R. The Court accordingly will not review de novo the merits of
16   Petitioner’s grounds for relief. See Eagleman v. Shinn, No. CV-18-2708-PHX-RM (DTF),
17   2019 WL 7019414, at *5 (D. Ariz. Dec. 20, 2019) (“With respect to Ground Three,
18   Petitioner similarly reasserts his claim in the Petition, without explaining how the
19   magistrate judge erred in his analysis and recommendation regarding Ground Three.
20   Accordingly, the Objection does not identify an issue for the Court to address on de novo
21   review of the R&R.”); Quigg v. Salmonsen, No. CV 18-77-H-DLC-JTJ, 2019 WL
22   1244989, at *4 (D. Mont. Mar. 18, 2019) (“Quigg’s additional objections simply reassert
23   claims previously made in his petition and do not respond to Judge Johnston’s findings and
24   recommendations. As these objections are not proper, this Court overrules them without
25   further analysis.”).
26          Petitioner contends that he is entitled to an evidentiary hearing to develop the factual
27   record. Doc. 25 at 14-16. But an evidentiary hearing is not required if the issues can be
28   resolved by reference to the state court record. See Schriro v. Landrigan, 550 U.S. 465,


                                                  -6-
      Case 2:18-cv-00515-DGC Document 26 Filed 06/01/20 Page 7 of 7



 1   474 (2007) (“[I]f the record refutes the applicant’s factual allegations or otherwise
 2   precludes habeas relief, a district court is not required to hold an evidentiary hearing.”);
 3   Totten v. Merkle, 137 F.3d 1172, 1176 (9th Cir. 1998) (“It is axiomatic that when issues
 4   can be resolved with reference to the state court record, an evidentiary hearing becomes
 5   nothing more than a futile exercise.”).       Petitioner’s grounds for relief and specific
 6   objections to the R&R can be resolved by looking to the state court record in this case. The
 7   Court therefore will deny Petitioner’s request for an evidentiary hearing.
 8          Judge Metcalf recommends denying a certificate of appealability because Petitioner
 9   has not made a substantial showing of the denial of a constitutional right as required under
10   28 U.S.C. § 2253(c)(2). Doc. 24 at 35-36 (citing Slack v. McDaniel, 529 U.S. 473, 484
11   (2000)). Petitioner does not object to this recommendation and has not otherwise shown
12   that a certificate of appealability is warranted. The Court accordingly will deny a certificate
13   of appealability.
14          IT IS ORDERED:
15          1.     Judge Metcalf’s R&R (Doc. 24) is accepted.
16          2.     Grounds 5A-D and Grounds 5E(2), 5G, and 5H of Petitioner’s habeas
17   petition (Doc. 1) are denied on the merits and Grounds 5E(1) and 5F are dismissed with
18   prejudice as procedurally defaulted.
19          3.     Petitioner’s request for an evidentiary hearing (Doc. 25 at 14-16) is denied.
20          4.     A certificate of appealability and leave to proceed in forma pauperis on
21   appeal are denied.
22          5.     The Clerk is directed to enter judgment and terminate this action.
23          Dated this 29th day of May, 2020.
24
25
26
27
28


                                                  -7-
